Exhibit 10.4.12

March 28, 2007

 

SMTC Manufacturing Corporation of California    SMTP Manufacturing Corporation
of Wisconsin 2302 Trade Zone Boulevard    2222 E. Pensar Drive San Jose,
California    Appleton, Wisconsin USA    USA 95131    - and -    - and – SMTC
Manufacturing Corporation of Massachusetts    SMTC Mex Holdings, Inc. 109
Constitution Blvd.    635 Hood Road Unit 160    Markham Ontario Franklin,
Massachusetts    Canada USA    L3R 4N6

Attention: Jane Todd

Dear Sirs/Mesdames:

 

  Re: Wachovia Capital Corporation (Central) and SMTC Manufacturing Corporation
of California, SMTC Manufacturing Corporation of Wisconsin, SMTC Manufacturing
Corporation of Massachusetts and SMTC Mex Holdings, Inc.

Reference is made to a Loan Agreement dated as of June 1, 2004 as amended
March 10, 2005, August 17, 2005, June 12, 2006, August 1, 2006 and September 20,
2006 (the “Loan Agreement”) between SMTC Manufacturing Corporation of
California, SMTC Manufacturing Corporation of Wisconsin, SMTC Manufacturing
Corporation of Massachusetts and SMTC Mex Holdings, Inc., as borrowers
(“Borrowers”), and Congress Financial Corporation (Central), now known as
Wachovia Capital Finance Corporation (Central), as lender (“Lender”). All
capitalized terms used in this notice of extension but not defined herein have
the meanings given to such terms in the Loan Agreement.

Borrowers are hereby given notice that Lender has agreed to extend the Renewal
Date of the Loan Agreement to April 15, 2008. All other terms and conditions of
the Loan Agreement remain in full force and effect, unamended. Borrowers agree
to pay to Lender an early termination fee equal to 0.50% of the US Maximum
Credit if the Loan Agreement is terminated prior to October 15, 2007.

 

Yours very truly, WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL) By:  

/s/ Darrell Kay

Name:   Darrell Kay Title:   Vice President



--------------------------------------------------------------------------------

The undersigned Borrowers hereby acknowledge receipt of the foregoing notice of
extension of the Loan Agreement and agree to same.

Dated this 28th day of March, 2007.

 

SMTC MANUFACTURING

CORPORATION OF CALIFORNIA

   

SMTC MANUFACTURING

CORPORATION OF WISCONSIN

By:  

/s/ Jane Todd

    By:  

/s/ Jane Todd

Name:   Jane Todd     Name:   Jane Todd Title:   SVP Finance & CFO     Title:  
SVP Finance & CFO

SMTC MANUFACTURING

CORPORATION OF MASSACHUSETTS

    SMTC MEX HOLDINGS, INC. By:  

/s/ Jane Todd

    By:  

/s/ Jane Todd

Name:   Jane Todd     Name:   Jane Todd Title:   SVP Finance & CFO     Title:  
SVP Finance & CFO

[Intentionally Left Blank]

 

- 2 -



--------------------------------------------------------------------------------

Echo f the undersigned Obligors hereby:

 

  (a) acknowledges, confirms and agrees that such Obligor’s Financing Agreements
(as each of the same may have been amended, modified, supplemented, extended,
renewed, restated or replaced) remain in full force and effect as at the date
hereof in respect of each of the Borrower’s Obligations under the Loan
Agreement, as renewed/extended as herein provided; and

 

  (b) acknowledges and confirms that such Obligor has received a copy of the
Loan Agreement and this notice of extension and understands the terms thereof.

Dated this 28th day of March, 2007.

 

SMTC CORPORATION    

SMTC MANUFACTURING

CORPORATION OF NORTH CAROLINA

By:

 

/s/ Jane Todd

    By:  

/s/ Jane Todd

Name:

  Jane Todd     Name:   Jane Todd

Title:

  SVP Finance & CFO     Title:   SVP Finance & CFO HTM HOLDINGS, INC.    

RADIO COMPONENTES DE MEXICO,

S.A. DE C.V.

By:

 

/s/ Jane Todd

    By:  

/s/ Jane Todd

Name:

  Jane Todd     Name:   Jane Todd

Title:

  SVP Finance & CFO     Title:   SVP Finance & CFO SMTC DE CHIHUAHUA, S.A. DE
C.V.      

By:

 

/s/ Jane Todd

      Name:   Jane Todd      

Title:

  SVP Finance & CFO      

 

- 3 -